SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 BOULDER GROWTH & INCOME FUND, INC. (Name of Registrant as Specified In Its Charter) Stephen C. Miller 2344 Spruce Street, Suite A Boulder, Colorado 80302 (303) 444-5483 (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transactions applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identity the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BOULDER FUNDS [Missing Graphic Reference] BOULDER GROWTH & INCOME FUND, INC. 2344 Spruce Street, Suite A Boulder, Colorado80302 www.boulderfunds.net NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on May 3, 2010 To the Stockholders: Notice is hereby given that the Annual Meeting of Stockholders of Boulder Growth & Income Fund, Inc., a Maryland corporation (the “Fund”), will be held at the St. Julien Hotel, 900 Walnut Street, Boulder, Colorado 80302 at 9:30 a.m., Mountain Daylight Time (local time), on May 3, 2010, to consider and vote on the following Proposals, all of which are more fully described in the accompanying Proxy Statement: 1. The election of two Class I Directors of the Fund (Proposal 1); 2. To consider and vote upon, if properly presented at the meeting, a stockholder proposal with respect to amending the Fund’s bylaws (Proposal 2); and 3. To transact such other business as may properly come before the Meeting or any adjournments and postponements thereof. This meeting is extremely important in light of the announcement by a dissident shareholder, Western Investment Hedged Partners, L.P, (“Western Investment”), an unregistered investment company controlled by Arthur Lipson, of its intention to solicit proxies against the nominees of your Board of Directors.In addition, another dissident shareholder, Larry Lattimore, has also made a stockholder proposal, included in this proxy statement as Proposal 2, which your Board of Directors strongly opposes. Proposal 2 asks stockholders to approve an amendment to the Fund’s bylaws which would require the Board of Directors, subject to their fiduciary duty, to take action to terminate the Fund’s advisers if it is determined by a court or regulatory agency that the Fund has overvalued a threshold amount of the auction rate preferred securities it holds by more than 5%. The Board of Directors unanimously recommends that stockholders vote against Western Investment’s nominee and against Proposal 2. The Board of Directors of the Fund has fixed the close of business on April 1, 2010 as the record date for the determination of stockholders of the Fund entitled to notice of and to vote at the Annual Meeting and any postponements or adjournments thereof.This Proxy Statement, Notice of Annual Meeting, and proxy card are first being mailed to stockholders on or about April 9, By Order of the Board of Directors, /s/ Stephanie Kelley Stephanie Kelley Secretary April 7, STOCKHOLDERS ARE REQUESTED TO COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD OR AUTHORIZE PROXIES VIA TELEPHONE OR THE INTERNET.THE PROXY CARD SHOULD BE RETURNED IN THE ENCLOSED ENVELOPE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES.INSTRUCTIONS FOR THE PROPER EXECUTION OF PROXIES ARE SET FORTH ON THE INSIDE COVER. INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and may avoid the time and expense to the Fund involved in validating your vote if you fail to sign your proxy card properly. 1.Individual Accounts:Sign your name exactly as it appears in the registration on the proxy card. 2.Joint Accounts:Either party may sign, but the name of the party signing should conform exactly to a name shown in the registration. 3.All Other Accounts:The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration.For example: Registration Valid Signature Corporate Accounts (1)ABC Corp. ABC Corp., by [title of authorized officer] (2)ABC Corp., c/o John Doe Treasurer John Doe (3)ABC Corp. Profit Sharing Plan John Doe, Trustee Trust Accounts (1)ABC Trust Jane B. Doe, Trustee (2)Jane B. Doe, Trustee, u/t/d 12/28/78 Jane B. Doe Custodian or Estate Accounts (1)John B. Smith, Cust., John B. Smith f/b/o John B. Smith, Jr. UGMA (2)John B. Smith John B. Smith, Jr., Executor BOULDER FUNDS [Missing Graphic Reference] BOULDER GROWTH & INCOME FUND, INC. 2344 Spruce Street, Suite A Boulder, Colorado80302 www.boulderfunds.net ANNUAL MEETING OF STOCKHOLDERS May 3, PROXY STATEMENT This proxy statement (“Proxy Statement”) for Boulder Growth & Income Fund, Inc., a Maryland corporation (“BIF” or the “Fund”), is furnished in connection with the solicitation of proxies by the Fund’s Board of Directors (collectively, the “Board” and individually, the “Directors”) for exercise at the Annual Meeting of Stockholders of the Fund to be held on May 3, 2010, at 9:30 a.m., Mountain Daylight Time (local time), at the St. Julien Hotel, 900 Walnut Street, Boulder, Colorado 80302, and at any adjournments and postponements thereof (the “Meeting”).A Notice of Annual Meeting of Stockholders and proxy card accompany this Proxy Statement.This Proxy Statement, Notice of Meeting and form of proxy are first being mailed to stockholders on April 9, 2010.Proxy solicitations may be made, beginning on or about April 9, 2010, primarily by mail, but proxy solicitations may also be made by telephone, by Internet on the Fund’s website, email, facsimile or personal interviews conducted by officers of the Fund and proxy solicitors engaged in the discretion of the Fund.Any cost of proxy solicitation and expenses incurred in connection with the preparation of this Proxy Statement and its enclosures will be paid by the Fund.The Fund also will reimburse brokerage firms and others for their expenses in forwarding solicitation material to the beneficial owners of its shares.The Board has fixed the close of business on April 1, 2010 as the record date (the “Record Date”) for the determination of stockholders entitled to notice of and to vote at the Meeting and any postponements or adjournments thereof. The Annual Report of the Fund, including audited financial statements for the fiscal year ended November 30, 2009, has been mailed to stockholders.Additional copies are available upon request, without charge, by calling 1-800-331-1710.The report is also viewable online at the Fund’s website at www.boulderfunds.net.The report is not to be regarded as proxy solicitation material. Boulder Investment Advisers, L.L.C. (“BIA”), 2344 Spruce Street, Suite A, Boulder, Colorado 80302 and Stewart Investment Advisers (“SIA”), Bellerive, Queen Street, St. Peter, Barbados, currently serve as co-investment advisers to the Fund.BIA and SIA are collectively referred to herein as the “Advisers”.Fund Administrative Services, L.L.C. (“FAS”), serves as co-administrator to the Fund and is located at 2344 Spruce Street, Suite A, Boulder, Colorado 80302.ALPS Fund Services, Inc. (“ALPS”) acts as the co-administrator to the Fund and is located at 1290 Broadway, Suite 1100,
